Case 19-24331-PDR Doc163 Filed 07/06/21 Pagelof3

Motion for Pro-Se Mortgage Modification

Mediation for case 19-24331

Dear Honorable Judge Peter D. Russin

UNITED STATES BANKRUPTCY COURT

United States Courthouse 299 E. Broward Blvd.
Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR Date: July 4, 2021

iViotion for Pro-Se Mortgage Modification Mediation. The prior MMM was
an attorney based MMM, Not a Pro-Se MMM, contrary to Judge Russin
letter dated June 21, 2021

Per the June 1, 2021, Judge Russin ruled that it was impossible to get
access to the Attorney based DMM. Contrary to the June 21 letter and
also noted in the Meditors Final Report that the Meditcation was for
ATTORNEY based MMM and that | was Pro-Se. | had asked two other
parties in the Bankrutcy court system about how | can get access to
the DMM. Attonery M. Johnson. He emailed that | just have to ask for
for access to the DMM. The DMM portal addmins were not much help.
Then finally | askd Judge Russin sinces he states that I don't know

fel

Ralph L. Sanders Page 1 of 3 case 19-24331
Case 19-24331-PDR Doc163 Filed 07/06/21 Page2of3

the law, that true. But he rulled that he could not get into the
ATTORNEY based MMM

Access to the DMM is key to the MMM. Without access to the DMM,
the MMM is a farce due to no communication.

| have to go over the May 2021 hearing to determine if Mr. Kelly had
read out to the court the entire Mediator Final Report or skipped over
the part that it was an Attorney MMM. Is that Kosher?

One other matter, the homeowner insurance policy expires in Aug
2021; the insurance company opted not to renew the policy due to
issues with the property, and that decision was in Sept 2020. | spoke
with SLS insurance department. It will be a placed policy. The policy
will not cover much. Especially pre-existing defects. Broken= roof
rafters, electrical, mold, structurally and as a bonus, there might be a
sinkhole (only 1 engineer confirmed, | prefer 3 different engineers to
agree)

Mr. Sanders: Yes. And it was delayed, till you found out how which can be done.
Mr. Sanders: _| have no idea how it can be done, and [Inaudible 00:05:57.18]
Mr. Sanders: Neither do |.

Judge: So I'm going to deny the motion; | don't know how to do it. Any methodology for doing
it? You haven't provided any, and it's not for the court to figure out how you can get access

to the DNM.

If you need discovery from your prior counsel or from lawyers that you think put things

on the DMM, you can serve discovery on that. But [Inaudible 00:06:25.13]

But, | would still not know if the documents are correct. le look at Kelly
reading the final report to the court. Was Attorney based MMM makes a
difference

Sincerely,

Ralph L. Sanders Page 2 of 3 case 19-24331
Case 19-24331-PDR Doc163 Filed 07/06/21 Page 3of3

PS, my initial Chapter 13 was a $5M claim it is still open due to Fraud

against the court by an officer of the court. | like depos.

PSS: | am concerned that even the Pro-Se MMM would do any good since
| have email SLS and lawyers since June 2020 with no effect (a few

hundred)

SLS Mortgage modification has given me until Sept to work out a solution..

But they won't help legally even though it will cost them over $1m

Your local vile evil muti-filer knows nothing.
Ralph L. Sanders SS edo

561 SW 60" ave

 

Plantation, Fl. 33317
754.801.7097

Bankruptcy case 19-24331

Ralph L. Sanders Page 3 of 3 case 19-24331

 
